July 09, 2004


Ms. Sheri Marie Cravens
Banner Briley & White, L.L.P.
4245 Kemp Boulevard, Suite 200
Wichita Falls, TX 76308
Ms. Danica Lynn Milios
Office Of The Attorney General
P. O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  03-0510
      Court of Appeals Number:  02-02-00263-CV
      Trial Court Number:  27,129

Style:      ROY FRANKLIN BLEVINS AND BONNIE BLEVINS, AS NEXT FRIENDS FOR
      MICHELLE AND MICHAEL BLEVINS, MINORS
      v.
      TEXAS DEPARTMENT OF TRANSPORTATION

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment  and  dismisses  the  appeal.   See  enclosed
opinion and judgment

                                       6Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Stephanie    |
|   |Lavake           |
|   |Mr. George       |
|   |Birdwell         |